Citation Nr: 0821081	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  02-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
arthritis secondary to Crohn's disease, prior to May 12, 
1999.  

(Entitlement to an effective date earlier than September 22, 
1997, for the granting of service connection for arthritis 
secondary to the veteran's service-connected Crohn's disease 
is the subject of a separate Board decision issued this same 
date.)


REPRESENTATION

Appellant represented by:	William L. Abernathy, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

To be clarified


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to July 1970, and from July 1972 to September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2004, the RO issued a decision that assigned a 20 
percent disability rating for arthritis in general secondary 
to the veteran's service-connected Crohn's disease.  The 
veteran was notified of this decision and he appealed the 
assignment of the 20 percent rating.  He claimed that the 
condition should be assigned a 40 percent rating.  

A statement of the case (SOC) was issued in October 2004.  
The RO classified the issue as one involving an earlier 
effective date.  The RO did not mention the veteran's 
increased rating claim even though he specifically disagreed 
with the rating that had been assigned in the June 2004 
rating action.  Subsequent to the issuance of the SOC, the 
veteran submitted a VA Form 9, Appeal to the Board of 
Veterans' Appeals.  On that document, the veteran 
specifically stated that he was appealing the assignment of 
the 20 percent rating and he asked that a 40 percent rating 
be assigned.  A second SOC was issued in October 2006.  On 
that SOC, the issue addressed was that involving an increased 
rating.  The veteran submitted another VA Form 9.  On that 
form, the veteran indicated that he wished to provide 
testimony before the Board in conjunction with his claim.  

The veteran did provide testimony before the undersigned 
Veterans Law Judge (VLJ) in March 2008 in Nashville, 
Tennessee.  However, that hearing specifically addressed an 
earlier effective date issue.  The increased evaluation issue 
was not addressed.  There is no indication from a reading of 
the hearing transcript that the veteran was withdrawing his 
request for a hearing on the merits of his increased rating 
claim.  Moreover, there is no suggestion from the hearing 
transcript that all of the parties present understood that 
the veteran had previously requested a hearing with respect 
to the increased rating claim.  

Pursuant to 38 C.F.R. § 20.703 (2007), an appellant may 
request a hearing before the Board subject to the 
restrictions of 38 C.F.R. § 20.1304 (2007).  Although the 
appellant has already been given the opportunity to present 
testimony before the Board, it appears that the hearing of 
March 2008 only addressed a previously appealed issue and did 
not address the veteran's increased rating claim.  This does 
appear to be good cause and to not allow for a hearing before 
the Board might be prejudicial to the veteran. 

A hearing on appeal will be granted if an appellant, or her 
representative, expresses a desire to appear in person.  See 
38 C.F.R. § 20.700 (2007).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2007), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with 
due process requirements, therefore, the RO must schedule 
such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) 
(2007).  As such, the claim will be remanded.

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
case, the Court found that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the veteran's claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO/AMC must issue an appropriate 
duty to assist letter, which is compliant 
with the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and it should review the entire 
file and ensure for the issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2007)), as well as 
VAOPGCPREC 7-2004, and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), are 
fully complied with and satisfied as to 
the issue on appeal. 

2.  The RO should schedule the appellant 
for a Travel Board hearing, as requested 
in the veteran's request of November 
2006.  See 38 C.F.R. §§ 20.703, 20.704, 
20.1304 (2007).  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, if otherwise in order, the claims file should be 
returned to the Board for appellate review.  The Board 
intimates no opinion as to the outcome of this case.  No 
action by the appellant is required until he is so informed.  
The purposes of this REMAND are to schedule a Travel Board 
hearing and to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



